DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden would be imposed on the Examiner if both inventions were searched.  In addition, Pieler et al. do not establish a lack of unity since both inventions require the same special technical feature when the inventions are taken as a whole.  This is not found persuasive because the inactivated whole-virus influenza virus made by claim 1 can be made by a materially different process, which Pieler et al. teach.  Furthermore, search burden is not a consideration when establishing a Lack of Unity, rather, search burden is a factor to be considered under normal U.S. Restriction practice.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.

	Claims 1-4 and 7 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(Prior Rejection Maintained) Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the virus solution is subjected to a hypotonic solution.  However, without knowing the osmolarity of the virus solution, it is unclear how one of ordinary skill in the art can ascertain if the solution that is to receive the virus is hypotonic or not.  While claims 3 and 7 recite specific osmolarity values for the hypotonic solution, the osmolarity of the virus solution would need to be known in order to determine if the “hypotonic solution” is lower in ion concentration than the virus solution.  Claims 2-4 and 7 are also rejected as they depend from claim 1 but do not remedy this deficiency.  It is therefore suggested that claim 1 recite either a mOsm/kg range of the virus solution or a specific minimum value of mOsm/kg.  While claim 1 has been amended to recite contacting the virus solution with another solution to lower the osmolarity of the virus solution, this limitation does not clarify the issue identified above.  
Claim 4 recites, “the virus solution which has been inactivated is subjected to the hypotonic treatment”, however, claim 1 states in the preamble that the virus is inactivated already.  Therefore, it is unclear if the virus is inactivated by a separate step or by merely subjecting the virus to a hypotonic solution.  
Applicant’s amendments and response do not overcome this rejection.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(Prior Rejection Maintained) Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1 and claim 1 already states/requires that the virus solution is subjected to a hypotonic treatment (i.e., hypotonic solution).  Claim 4 also states that the virus solution is subjected to the hypotonic treatment and claim 1 states that the virus is inactivated.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Applicant’s amendments and response do not overcome this rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained) Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Kamishita and Miyazaki (US PGPub 2017/0128363) [here in “363”].
	The claimed invention is drawn to a method for preparing an inactivated whole-virus influenza vaccine using an embryonated chicken egg technique, the method comprising:
	Subjecting a virus solution, comprising whole influenza virus particles collected from embyonated chicken eggs, to hypotonic treatment and the virus solution is also inactivated.

	363 teach culturing influenza A/Victoria/210/2009 in embryonated chicken eggs.  Viral suspension as obtained and collected in a phosphate hydrate suspension.  The virus suspension as was further exposed to sodium containing buffers and centrifuged or filtered.  Following this, the whole virus suspension was inactivated with formalin. [see paragraph 79]  While 363 does not mention the osmolarity of the virus solution, neither does the claimed method.  As a result, 363 inherently teaches using a solution of a certain osmolarity to facility recovery of the virus and inactivate.  Therefore, 363 anticipates the instant invention.	

Applicants state that the osmotic pressure of the solution taught by ‘363 would be above that of the a body and therefore would not be considered hypotonic.  Therefore, ‘363 does not anticipate the instant method.  In response, the claims nor the specification define what a hypotonic solution my have with regard to osmotic pressure and there is no mention of a body’s osmotic pressure being considered when defining hypotonic solutions.  Therefore, 363 anticipates the instant invention as presented above.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648